DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed on 12/29/2020 has been entered. Claims 1-8 and 10-12 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "the air vent hole" in line 2. Claim 12 is dependent on claim 1, and claim 1 recites “at least one air vent hole”. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai (US-2013/0062221-A1).
Regarding claim 1, Cai teaches a specimen collection tip (referred to as test strip, not labeled) comprising:
As it is understood, the embodiments of Cai teach a test strip ([0071], [0072]). The figures do not have a label for the device as a whole. 
	a specimen holding region (referred to as U-shaped cutout 42) having a predetermined volume and formed in an inside of the specimen collection tip (test strip) ([0095] and Figure 2);
It is understood that the dimensions of the U-shaped cutout 42 holds a predetermined volume. 
	a support part; and
As it is understood, the support part is provided in a portion different from the specimen collection hole and air vent hole, where it is made possible to pinch the support with the fingers ([0014] of instant specification). As seen in Figure 1 of Cai, it is understood that a user could grasp the test strip in a middle area, which is away from fluid sampling end 14 which has vent opening 52 and sampling end inlet 18 (see paragraph [0086]). Figures 1 and 2 are referring to a dual electrode test strip, and Figures 3 and 4 are related to a three electrode test strip, however it is understood that certain components will remain the same between the two embodiments such as the fluid sampling end 14 with vent opening 52 and sampling end inlet 18. 

	wherein an opening area of the at least one air vent hole (52) to the surface is larger than an opening area of the specimen collection hole (18) to the surface; and
As it is understood the sampling end inlet 18 has a constant width with the U-shaped cutout 42 (see Figures 1 and 2). Further, as stated by paragraph [0095] the dimensions of the U-shaped cutout are 0.215 inches long, 0.050 inches wide, and 0.0085 inches thick. Paragraph [0096] has the vent opening with the dimensions of 0.08 inches by 0.035 inches. It is understood that the vent opening has a larger width (0.08 inches in comparison to 0.050 inches) than the sampling end inlet 18. 
	wherein the at least one air vent hole (52) is disposed between the specimen collection hole (18) and the support part in a lengthwise direction. 
As seen in Figures 1 and 2, the specimen collection hole (18) is at the far end of the test strip, and the air vent hole (52) is between the specimen collection hole (18) and the support area (the area where it is understood a user can pinch the test strip to hold it without contacting the air vent hole (52) or specimen collection hole (18)) in a lengthwise direction. 
Regarding claim 3, Cai teaches the specimen collection tip according to claim 1, wherein a portion where the specimen holding region (42) is formed has a plate shape, and the specimen holding region (42) is formed as a flat-shaped space. As it is understood from Figure 2, the U-shaped cutout will be formed as a flat-shaped space since it is formed by layering 
Regarding claim 4, Cai teaches the specimen collection tip according to claim 1, wherein a portion where the specimen holding region (42) is formed has a laminated structure, and the specimen holding region (42) is formed between laminated faces. As seen in Figures 1 and 2, the U-shaped cutout 42 is formed by laminating a base layer 20, a reagent holding layer 30, a channel forming layer 40, and a cover 50 ([0087]). In particular, the U-shaped cutout is formed by cover 50 and reagent holding layer 30. 
Regarding claim 7, Cai teaches the specimen collection tip according to claim 1, wherein an inner face of the specimen holding region is hydrophilic. As recited by paragraph [0050], “Capillary forces are enhanced by either using a hydrophilic insulating material to form the top layer, or by coating at least a portion of one side of a hydrophobic insulating material with a hydrophilic substance in the area of the top layer that faces the sample fluid channel between the sample entrance end of the laminated body and the vent opening of the top layer.” 
Regarding claim 8, Cai teaches the specimen collection tip according to claim 1, wherein a peripheral wall of the specimen holding region is formed of a transparent resin material (see paragraph [0087]). As stated by paragraph [0087], the various layers that form the test strip (base, reagent holding, channel forming, and cover layer) may all be formed out of a dielectric material such as polycarbonate, which is understood to be a transparent resin material. 	

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cai (US-2013/0062221-A1) as applied to claim 1 above, and further in view of Svec (US-2011/0033663-A1).
Regarding claim 2, Cai teaches the specimen collection tip according to claim 1. Cai does not teach wherein at least a portion of the surface is superhydrophobic. 
However, in the analogous art of creating superhydrophobic surfaces, Svec teaches a method for the preparation of a superhydrophobic surface. 
Svec recites in paragraph [0003] that “Superhydrophobic surfaces are defined as those that exhibit water contact angles exceeding 150° with a contact angle hysteresis of less than 10°.”  As recited by the abstract, the treatment can be applied to a variety of substrates such as “… glass, metal, plastic, paper, wood, concrete and masonry.” It would have been obvious to one skilled in the art to modify a portion of the surface of Cai such that it is superhydrophobic as taught by Svec for the benefit of preventing liquids from sticking and have them roll off the treated surface ([0016] of Svec).  
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (US-2013/0062221-A1) as applied to claim 1 above, and further in view of Bhullar (US-2007/0278097-A1). 
Regarding claim 5, Cai teaches the specimen collection tip according to claim 1, wherein in the distal end portion (referred to as fluid sampling end 14), the specimen collection hole 
In the analogous art of laminated test strips for fluid collection, Bhullar teaches a test strip that has a vent opening that opens on a side peripheral face. 
Specifically, Figure 1B shows slot 34’ that defines a vent that allows the sample receiving chamber to release air as sample enters ([0098]). In particular, Figure 1B shows that slot 34’ that has vent openings formed on opposite lateral sides of the test strip ([0122]). Further paragraph [0122] states that the slot 34’ is formed as a recess on the underside of the covering layer, as indicated by the dashed lines in Figure 1B. It would have been obvious to one skilled in the art to modify the vent opening of Cai such that it is has the slot configuration with openings on opposite lateral sides of the test strip taught by Bhullar for the benefit of preventing contamination to the opposite end of the test strip ([0100] of Bhullar). As the vent opening of Cai will now extend to the peripheral sides of the test strip (as seen in Bhullar), it is understood that the vent opening is still larger than the specimen collection hole. 
Regarding claim 6, Cai teaches the specimen collection tip according to claim 1. Cai does not teach wherein the at least one air vent hole comprises a plurality of air vent holes formed in portions that are opposed to each other in a peripheral wall of the specimen holding region. 
In the analogous art of laminated test strips for fluid collection, Bhullar teaches a test strip that has a slot that defines an air vent. 
Specifically, Bhullar teaches slot 34’ that is formed as a recess on the underside of a cover layer ([0122] and Figure 1B). As it is seen in Figure 1 and 1B, the slot 34’ is disposed along the entire width of the test strip such that there are two vent openings formed on opposite . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cai (US-2013/0062221-A1) as applied to claim 1 above, and further in view of Battrell (US-2012/0177543-A1).
Regarding claim 12, Cai teaches the specimen collection tip according to claim 1. Cai does not teach where a filter is provided in the opening part of the air vent hole to allow gas to pass therethrough and make it impossible for liquid to pass therethrough. 
In the same problem solving area of venting microfluidic devices, Battrell teaches a gas-permeable, water impermeable filter barrier. 
Specifically, Battrell teaches a microfluidic card 150 that has vent 163, which contains a water impermeable, gas permeable filter barrier ([0157] and Figure 10). It would have been obvious to one skilled in the art to modify the test strip of Cai such that the vent opening (52) has the water impermeable, gas permeable filter barrier as taught by Battrell for the benefit of providing a sanitary means for air venting ([0023] and [0144] of Battrell). 
Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kriz (US-20100255460-A1) in view of Cai (US-2013/0062221-A1).  
Regarding claim 10, Kriz teaches a specimen preparation (referred to as sealed vessel 1) container with a cap (referred to as cap 12) ([0026], [0033], and Figure 1). Cap (12) holds a specimen collection tip (referred to as capillary tube 3), however this is not the specimen collection tip according to claim 1 ([0033] and Figure 1). 
In the analogous art of specimen sampling, Cai teaches the specimen collection tip according to claim 1 (see supra). It would have been obvious to one skilled in the art to modify the apparatus of Kriz such that the capillary (3) being held in the arm (9) is instead the test strip as taught by Cai. 

Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine the sealed vessel and cap of reference Kriz with the test strip of reference Cai, since the result would have been predictable.
Regarding claim 11, Kriz teaches a specimen preparation kit comprising: 
	a specimen preparation container (1) with a cap (12), an inside of the container (1) being filled with a predetermined amount of a specimen diluting solution. 
As recited by paragraph [0016], the container (1) contains a liquid (6). Further, paragraph [0033] the liquid (6) is 0.1 M sodium phosphate buffer with 0.1 M sodium chloride. It is understood that this solution acts as a specimen diluting solution, and that the amount of solution is predetermined. 
Kriz does not teach the specimen collection tip according to claim 1. However in the analogous art of specimen sampling, Cai teaches the specimen collection tip according to claim 1 (see supra).

Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine the sealed vessel, cap, and liquid of reference Kriz with the test strip of reference Cai, since the result would have been predictable.
Response to Arguments
	Applicant’s arguments, see pages 4 through 7, filed 12/29/2020, with respect to claims 1, 10, and 11 under 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Cai and Kriz. 
	Applicant’s arguments, see pages 4 through 7, filed 12/29/2020, with respect to claims 1, 3, 4, 7, 8, and 9 under 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Cai. 

	Applicant’s arguments, see page 7, filed 12/29/2020, with respect to claims 5 and 6 under 103 have been fully considered and are not persuasive. Claim 1 has new grounds for rejection, and therefore dependent claims 5 and 6 are not allowable. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA YUAN LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA Y LYLE/Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798